Citation Nr: 1524355	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  13-35 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of educational assistance benefits under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill).


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from October 2001 to March 2006.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from May 2013 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) Committee on Waivers and Compromises in Buffalo, New York which denied a request for a waiver of an overpayment in the amounts of $3088.80 and $125.00  (a total of $3213.80).  


FINDINGS OF FACT

1.  In January 2013, the University of Phoenix, Reston, Virginia informed VA of an Adjustment/Change in Student Status for the Veteran's enrollment period from December 17, 2012 to February 4, 2013; the course was dropped during the term, reducing the enrollment from three credit hours to zero credit hours.  The award of VA educational benefits was accordingly terminated, creating an overpayment in the amounts of $3088.80 for a housing allowance and $125.00 for books and supplies. 

2.  The creation of an overpayment of educational assistance benefits under the Post-9/11 GI Bill in the total amount of $3213.80 was not the result of fraud, misrepresentation, or bad faith on the part of the Veteran. 

3.  The Veteran was at fault in the creation of the overpayment, and there is no fault on the part of VA in its creation. 

4.  Repayment of the overpayment debt would not result in financial hardship to the Veteran. 

5.  Recovery of the overpayment of VA education benefits in the total amount of $3213.80 would not defeat the purpose of the VA education program.

6.  The failure of the Government to insist upon its right to repayment of the total assessed overpayment in the amount of $3213.80 would result in unjust enrichment of the Veteran. 

7.  The Veteran has not relinquished a valuable right or incurred any legal obligations based on his reliance of VA education benefits received in the amount of $3213.80.

8.  The Veteran has not changed his financial position to his own detriment in relying on payment of education benefits under the Post-9/11 GI Bill in the amount of $3213.80.  

9.  Recovery of an overpayment in the amount of $3213.80 would not be against equity and good conscience. 


CONCLUSIONS OF LAW

1.  The creation of the overpayment in the total amount of $3213.80 did not involve fraud, misrepresentation, or bad faith on the part of the Veteran. 38 U.S.C.A. 
§ 5302(c) (West 2002); 38 C.F.R. §§ 1.963(a), 1.965(b) (2014).

2.  The criteria for waiver of recovery of the overpayment of education benefits in the amount of $3213.80 have not been met.  38 U.S.C.A. § 5302 (West 2002); 
38 C.F.R. §§ 1.963, 1.965 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Due Process - Waiver of Recovery of an Overpayment

The Veterans Claims Assistance Act of 2000 (VCAA) is inapplicable to the claim for waiver of recovery of an overpayment.  See Barger v. Principi, 16 Vet. App. 132 (2002).  In Barger, the United States Court of Appeals for Veterans Claims (CAVC) held that the VCAA, with its expanded duties, is not applicable to cases involving the waiver of recovery of overpayment claims, noting that the statute at issue in such cases is found in Chapter 53, Title 38, United States Code, and that the provisions of the VCAA are relevant to a different Chapter (i.e., Chapter 51); therefore, the VCAA is not for application in this matter. 

The Board finds that general due process concerns have been satisfied in connection with the appeal for a waiver of recovery of the overpayment.  See 38 C.F.R. §§ 3.103(b)(3)(i), 3.105(h) (2014).  In a May 2013 decision, the RO informed the Veteran that he received an overpayment in education under the Post-9/11 GI Bill due to his withdrawal from enrollment from December 17, 2012 to February 4, 2013.  In June 2013, the Veteran requested a waiver of repayment of benefits.  In June 2013, the Committee on Waivers and Compromises denied a waiver of overpayment.  An August 2013 statement of the case addressed the issue of entitlement to waiver of the overpayment, and afforded the Veteran an opportunity to present information and evidence in support of his claim.  The Veteran has not identified any outstanding evidence that needs to be obtained in this case.  

Waiver of Recovery of an Overpayment

A claimant has the right to dispute the existence and amount of the debt.  
38 U.S.C.A. § 501 (West 2002); 38 C.F.R. § 1.911(c) (2014).  In determining whether a waiver of overpayment is appropriate, the inquiry is focused on three distinct questions.  

First, VA must determine if the overpayment at issue was validly created.  See Schaper v. Derwinski, 1 Vet. App. 430, 434-35 (1991) (noting that before adjudicating a waiver application, the lawfulness of the overpayment must first be decided).  The term "overpayment" refers only to those benefit payments made to a designated living payee or beneficiary in excess of the amount due or to which such payee or beneficiary is entitled.

Second, if the debt is valid, VA must determine if fraud, misrepresentation, or bad faith played a role in its creation.  If it did, waiver of the overpayment is automatically precluded, and further analysis is not warranted.  See 38 U.S.C.A. 
§ 5302(a); 38 C.F.R. §§ 1.963(a), 1.965(b); see also Ridings v. Brown, 
6 Vet. App. 544 (1994) (holding that the Board must independently address the matter of bad faith before addressing whether waiver would be appropriate). 

Finally, if VA determines that the debt is valid and that fraud, misrepresentation, and/or bad faith had no part in its creation, VA must then consider whether collection of the debt would be against equity and good conscience.  See 
38 U.S.C.A. § 5302(b); 38 C.F.R. §§ 1.962, 1.963, 1.965. 

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C.A. 
§ 5302; 38 C.F.R. § 1.962.  The law provides that if any person to whom VA compensation is being paid is imprisoned as the result of conviction of a felony or misdemeanor, such compensation payments will be discontinued effective on the 61st day of imprisonment following conviction.  38 C.F.R. § 3.665.  

Any indebtedness of a veteran can be waived only when the following factors are determined to exist: 1) there is no indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver (5302(c); 38 C.F.R. §§ 1.963(a), 1.965(b)); and, 2) collection of such indebtedness would be against equity and good conscience.  38 U.S.C.A. § 5302(c); 38 C.F.R. 
§ 1.963(a).  Thus, a finding of fraud, misrepresentation, or bad faith precludes a grant of a waiver of recovery of the overpayment.  

The controlling legal criteria provide that the standard of "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate the need for reasonableness and moderation in the exercise of the Government's rights.  38 C.F.R. § 1.965(a).  The decision reached should not be unduly favorable or adverse to either side.  The phrase equity and good conscience means arriving at a fair decision between the obligor and the U.S. Government. 

In making this determination, consideration will be given to the following elements, which are not intended to be all inclusive: (1) Fault of debtor.  Where actions of the debtor contribute to the creation of the debt.  (2) Balancing of faults.  Weighing the fault of the debtor against the VA's fault.  (3) Undue hardship.  Whether collection would deprive the debtor or his or her family of basic necessities.  (4) Defeat the purpose.  Whether withholding of benefits or recovery would nullify the objective for which benefits were intended.  (5) Unjust enrichment.  Failure to make restitution would result in an unfair gain to the debtor.  (6) Changing position to one's detriment.  Reliance on VA benefits results in relinquishment of a valuable right or incurrence of a legal obligation.  38 U.S.C.A. § 5302(c); 38 C.F.R. 
§ 1.965(a).  

The Veteran was awarded VA educational benefits payable under the Post-9/11 GI Bill for the enrollment period from December 17, 2012 to February 4, 2013.  In January 2013, the University of Phoenix, Reston, Virginia informed VA of an Adjustment/Change in Student Status, indicating that the course in which the Veteran was enrolled was dropped, and his enrollment was reduced from three credit hours to zero credit hours.  The award of VA educational benefits was accordingly terminated, validly creating an overpayment in the amount of $3213.80 ($3088.80 for a housing allowance and $125.00 for books and supplies).   

The Veteran has not challenged the validity of the debt or the amounts in question in this case, but rather, seeks a waiver of the debt.  

The Board finds that the overpayment was not the result of fraud, misrepresentation, or bad faith on the part of the Veteran.  38 U.S.C.A. § 5302(c); 38 C.F.R. 
§§ 1.963(a), 1.965(b).  The Veteran contends in June 2013 and October 2013 statements that his missed class on two occasions during the enrollment period from December 17, 2012 to February 4, 2013 due to circumstances at work.  He stated that it was University of Phoenix policy to drop students from a class if they missed two classes in a five week period.  He contends, therefore, that it was not his fault that he could not complete the class.  He submitted a February 2013 letter from his employer, received by the RO in May 2013, indicating that he was not able to attend class for the enrollment period from December 17, 2012 to February 4, 2013 as planned due to his work schedule and commute, and that he was reenrolling for the class at the Arlington University of Phoenix.  The Board finds that the Veteran's lay statement is credible and tends to be supported by the letter submitted by his employer.  Thus, it appears that the Veteran accepted the educational benefits at the beginning of the enrollment period, and that he withdrew from the program at the University of Phoenix involuntarily due to having missed too many classes.  Accordingly, the Board finds that there was no indication of fraud, misrepresentation, or bad faith on the part of the Veteran in the creation of the overpayment.  

As the evidence does not establish fraud, misrepresentation, or bad faith on the part of the Veteran, the Board will next determine if a waiver of recovery of the VA indebtedness is warranted on the basis of equity and good conscience under 
38 U.S.C.A. § 5302(a); 38 C.F.R. §§ 1.963(a), 1.965(a).  The first two elements for consideration under 38 C.F.R. § 1.965(a) are the fault of the debtor, and balancing the fault of the debtor and VA.  The Board finds that the Veteran was at fault in the creation of the overpayment, and VA was not at fault in the creation of the Veteran's indebtedness.   Information from the relevant education program at the University of Phoenix shows that the Veteran was dropped during the enrollment term from December 17, 2012 to February 4, 2013, but that he continued to accept education benefits, in the form of a housing allowance and an allowance for books and supplies, which were paid to him for that enrollment period.  The Board finds that because the overpayment of VA education benefits was properly created based on the change of enrollment status, the Veteran was at fault in accepting benefits to which he was not entitled during this period.  Therefore, the Board finds that the Veteran was solely at fault in the creation of the overpayment.  

As to the element of undue financial hardship, the regulation provides that consideration should be given to whether collection of the indebtedness would deprive the debtor or his family of the basic necessities.  The Veteran contends in a June 2013 and October 2013 statements that paying back the VA education debt has resulted financial hardship for he and his family, and reported that it has been difficult to make car payments or even to pay rent.  

In a May 2013 Financial Status Report, the Veteran identified total net monthly income in the amount of $2600.00, and monthly expenses in the amount of $1800.00, which included monthly expenses for rent, food, utilities, and heat.  The Board notes that after taking care of basic necessities such as shelter and food, the Veteran is expected to accord a debt to VA the same regard given to any other debt.  Therefore monthly payments on loans and other debts, to include a monthly car payment and credit card payments, identified as totaling $611.00 a month, have not been considered in calculating monthly expenses.  In May 2013, the Veteran had a monthly balance of $800.00 after meeting his basic necessities.  Accordingly, the 
Board finds, on the question of financial hardship, that repayment of the debt would not result in financial hardship to the Veteran.  

With regard to the other elements pertaining to the principles of equity and good conscience as set forth by 38 C.F.R. § 1.965(a), the Board finds a waiver of the overpayment, in the total amount of $3213.80, would result in unjust enrichment by the Veteran.  The Board finds that the failure of the Government to insist upon its right to repayment of the assessed overpayment would result in unjust enrichment of the Veteran as he was in receipt of money which was not due to him.

The Board finds that recovery of the overpayment, in the amount of $3213.80, would not defeat the purpose for which benefits were intended.  The Board finds that the award and disbursement of VA education assistance benefits, in this case, was made for the purpose extending benefits toward the cost of housing, books and supplies during enrollment in a higher education program for a qualified Veteran who might not otherwise be able to afford such education.  See 38 U.S.C.A. § 3451.  The record shows that Veteran's credit hours were reduced in January 2013 to zero, effectively withdrawing the Veteran from the qualifying higher education program during the relevant period of enrollment.  Thus, the education benefits received by the Veteran in the amount of $3213.80, were not applied toward housing, books or supplies during enrollment in any qualifying degree program.    

The Board finds that Veteran has not relinquished a valuable right or incurred any legal obligations based on his reliance of VA education benefits received in the amount of $3213.80.  Because the Veteran was dropped from his course during the enrollment period from December 17, 2012 to February 4, 2013, the Board finds that the Veteran could not have relied on the disbursement of housing benefits for the payment of qualifying housing while he was enrolled in school, because he had effectively withdrawn from the qualifying education program.  The Veteran has not otherwise shown that he has relinquished a valuable right or incurred any legal obligations based his reliance on his VA education benefits.  

The Board finds that the Veteran has not changed his financial position to his own detriment in relying on payment of education benefits under the Post-9/11 GI Bill in the amount of $3213.80.  While the Veteran indicated in lay statements that repayment of the debt made it difficult to pay make a car payment and pay rent, he is not shown to have changed his financial position in reliance on the VA education benefits.  In that regard, the Veteran has not shown that his housing and transportation costs were incurred based on his reliance VA education benefits paid for the December 17, 2012 to February 4, 2013 enrollment period.  

Given the fact that the overpayment debt was not a result of fraud, balancing other factors discussed above, to include the Veteran's fault in the creation of the debt, that collection of the debt would not deprive the Veteran of the basic necessities if the debt were to be repaid, unjust enrichment by the Veteran if part of the debt were to be waived, the purpose for which benefits were intended, and the Veteran's lack of reliance on education benefits, the Board finds that recovery of an overpayment in the amount of $3213.80, would not be against equity and good conscience. 


ORDER

A waiver of recovery of an overpayment of education benefits under the Post-9/11 GI Bill, in the amount of $3213.80, is denied.





____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


